Citation Nr: 0942216	
Decision Date: 11/05/09    Archive Date: 11/12/09

DOCKET NO.  07-35 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel




INTRODUCTION

The Veteran served on active duty from March 1943 to February 
1946. He died in 2004. The appellant is his lawful surviving 
spouse.        

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the appellant 
if further action is required.


REMAND

The Board is remanding this case to comply with specific 
notice requirements promulgated during pendency of the 
appeal, involving claims such as the instant matter. 

The U. S. Court of Appeals for Veterans Claims issued a 
decision in Hupp v. Nicholson, 21 Vet. App. 342 (2007) which 
set forth a new standard as to notice under the Veterans 
Claims Assistance Act of 2000 (VCAA) pertaining to a claim 
for Dependency and Indemnity Compensation (DIC) benefits 
under 38 U.S.C.A.     § 1310 (where premised upon service-
connected or compensable disability). Generally, the notice 
provided must include: (1) a statement of the conditions, if 
any, for which a veteran was service- connected at the time 
of his or her death;          (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. 

On remand, the appellant should be provided with a 
supplemental notice letter to ensure compliance with the Hupp 
decision, as the Veteran had at least one service-connected 
disability, based upon which a more particularized VCAA 
notice is warranted. 

Accordingly, the case is REMANDED for the following action:

1.	The RO should provide the appellant 
with a supplemental notice letter in 
accordance with the            38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(b)(1), and Hupp 
v. Nicholson. Such notice must include the 
following:            (1) a statement of 
the conditions for which the Veteran was 
service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate a 
DIC claim based on a previously service-
connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
claim based on a condition not yet 
service-connected.

2.	The RO should then review the claims 
file. If any of  the directives specified 
in this remand have not been implemented, 
appropriate corrective action should be 
undertaken before readjudication. Stegall 
v. West, 11 Vet. App. 268 (1998).

3.	Thereafter, the RO should readjudicate 
the claim of entitlement to service 
connection for the cause of the Veteran's 
death, based upon all additional evidence 
received. If the benefit sought on appeal 
is not granted,  the appellant should be 
furnished with a Supplemental Statement of 
the Case (SSOC) and afforded an 
opportunity to respond before the file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).

